Citation Nr: 1201112	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-03 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an August 18, 1978 RO decision that reduced the evaluation of the Veteran's service-connected psychiatric disability from 100 percent to 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1960 to December 1962 and from March 1963 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This matter was previously before the Board in August 2010 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  The Board finds that the RO substantially complied with the mandates of the August 2010 remand and will proceed to adjudicate the appeal. See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board acknowledges the accredited representative's statements in the informal hearing presentation that the RO determined that "no CUE existed in the 2004 decision but failed to provide any sort of rationale for that conclusion."  The Board notes that in its remand, it did not discuss CUE in the 2004 decision, rather the Board directed the RO to address what impact, if any, its 2004 decision had on the Veteran's present appeal.  The Board finds that this was accomplished.   


FINDINGS OF FACT

1.  The Veteran is service connected for a psychiatric disability effective from January 1970.

2.  An August 1978 rating decision reduced the Veteran's service-connected psychiatric disability evaluation from 100 percent disabling to 10 percent disabling.

3.  The August 1978 rating decision was reasonably supported by evidence then of record, and the record does not demonstrate that the RO incorrectly applied the statutory or regulatory provisions extant at that time, or that the correct facts, as known at that time, were not considered.


CONCLUSION OF LAW

An August 1978 rating decision which reduced the evaluation of the Veteran's service-connected psychiatric disability from 100 percent to 10 percent disabling did not contain clear and unmistakable error.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which the VCAA does not apply.  The VCAA does not to apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  The United States Court of Appeals for Veterans Claims (Court) has specifically held that the VCAA has no application to allegations of CUE as a matter of law.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  Therefore, the Board finds that no further action is necessary under the VCAA on the CUE issue. 

Legal Criteria

Previous determinations on which an action was predicated will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Allegations of CUE must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE in a prior, final decision, all three of the following criteria must be met:  (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions then in extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, e.g., Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 313-14.

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made. Damrel, 6 Vet. App. at 245. Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred. See Porter v. Brown, 5 Vet. App. 233 (1993).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that there is CUE with respect to a August 18, 1978 RO decision that reduced the evaluation of the Veteran's psychiatric disability from 100 percent to 10 percent disabling.  

As noted above, when deciding whether there has been CUE in a prior decision, the Board must determine whether the correct facts, as they were known at that time, were adjudicated, and whether the statutory or regulatory provisions existing at that time were correctly applied.  

The Veteran has alleged the following errors in the August 1978 RO rating decision; failure of the RO to follow the due process requirements of 38 C.F.R. § 3.105(e), and failure of the RO to apply the provisions of 38 C.F.R. § 3.343 and 3.344.  

Historically, the Veteran was discharged from active service on January 12, 1970 and was placed on the Temporary Disability Retired List (TDRL).  While the Veteran was on TDRL, in a January 28, 1970 RO decision, he was granted service connection for schizophrenia and was awarded a 100 percent rating, effective January 13, 1970; however, no VA compensation payments were initially made to the Veteran because he did not waive entitlement to disability retirement pay.  In September 1971 the RO received notice from the Army that the Veteran had been removed from the TDRL, and in November 1971, VA was informed that he was discharged with severance pay of $11,310. 

In May 1978, the Veteran filed a claim for compensation.  In a decision dated August 18, 1978, the RO, in pertinent part, reduced the rating for the Veteran's psychiatric disability to 10 percent disabling, effective May 19, 1978.  Following receipt of the Veteran's October 1978 notice of disagreement, in October 1978, the RO issued a statement of the case.  The Veteran did not file a substantive appeal as to the August 1978 RO decision. 



38 C.F.R. § 3.105(e)

The August 18, 1978 RO decision involved a rating reduction.  The provisions of 38 C.F.R. § 3.105(e) set forth procedural requirements for reductions in disability compensation ratings.  When a reduction in compensation payments is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires. 38 C.F.R. § 3.105(e). 

The Board finds that 38 C.F.R. § 3.105(e) was not applicable to the rating reduction in August 1978; therefore, there cannot have been CUE in the August 1978 rating decision for failing to comply with 38 C.F.R. § 3.105(e).  At the time of the reduction in August 1978, the Veteran was not in receipt of any actual compensation payments.  As noted above, 38 C.F.R. § 3.105(e) specifically notes that a beneficiary will be notified of a contemplated rating reduction in cases in which the rating will "result in a reduction or discontinuance of compensation payments currently being made."  At the time of the August 1978 rating decision, the correct facts, that the Veteran was not in receipt of actual compensation payments, were before the RO.  While the Veteran had a compensation rating, he did not have compensation payments; thus, he was not entitled to the notice requirements of a proposed reduction in accordance with 38 C.F.R. § 3.105(e).  

In an October 25, 2004 letter to the Veteran, the RO stated, in pertinent part: 
After reviewing the evidence in your file, we found that when we were notified by the service department that you were released from the temporary disability retired list (TDRL) effective Sept. 30, 1971, we failed to take action to assist you in reopening your claim for VA compensation.  You did not begin receiving VA compensation until you reopened your claim on May 19, 1978.  We have determined you are entitled to the 100% compensation rate from September 30, 1971, the date you were released from TDRL, to May 19, 1978, when you were awarded VA compensation. 
The accredited representative has contended that by retroactively paying the Veteran in 2004, he should be considered to have been a payee in 1978.  The Board disagrees.  At the time of the 1978 rating decision, compensation payments were not "currently being made" to the Veteran.  A retroactive action by the RO does not alter that fact, and the accredited representative's assertion is against the intent of Congress in enacting 38 U.S.C.A. § 5112(b)(6).  (Congress desired to provide a veteran receiving disability compensation benefits a reasonable amount of time to adjust to a reduction or termination of those benefits.  See S.Rep. No.2042, 87th Cong., 2d Sess., at 8, reprinted in 1962 U.S.C.C.A.N. 3260, 3266-67.)

As noted above, to establish CUE in a prior, final decision, all three of the following criteria must be met:  (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions then in extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, e.g., Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 313-14.  There is no evidence of record that the RO made an error in 1978 with regard to application of 38 C.F.R. § 3.105(e), which had it not been made, would have manifestly changed the outcome at the time it was made. 

38 C.F.R. §§ 3.343 and 3.344 

The Veteran's representative has argued that the requirements of 38 C.F.R. §§ 3.343 and 3.344 are applicable to the Veteran even though he was not in receipt of actual monetary compensation between January 1970 and May 1978.  The representative further avers that the RO committed CUE in its 1978 decision by not applying the criteria of § 3.343 and § 3.344.  

Initially, the Board finds that the representative's reliance on General Counsel (GC) Opinion 07-2001 and Salgado v. Brown, 4 Vet. App. 316 (1993) is misplaced.  In Salgado, the Court held that the protection afforded by 38 U.S.C.A. § 110 (providing for the preservation of VA disability ratings in effect for 20 or more years) applies to ratings for compensation purposes, whether or not the Veteran elects to receive a monetary award.  The Court, in Salgado, did not make a holding with regard to § 3.343 or § 3.344.  Most importantly, Salgado was decided in 1993; and GC opinion 07-2001 was written in 2001; thus, neither was the law in existence at the time of the 1978 rating decision.  (The Board also acknowledges the Court's more recent opinion in Reizenstein v. Shinseki, 583 F.3d 1331 (2009), in which the Court held that the purpose of § 3.343 was to protect veterans who are dependent on the monthly compensation that accompanies their total disability rating from a sudden and arbitrary reduction in their benefits that could jeopardize their ability to pay for day-to-day necessities.  See also Singleton v. Shinseki, 23 Vet.App. 376; however, neither case had been decided at the time of the Veteran's claim in 1978.)  

The appellant has failed to show that the RO incorrectly applied the law in effect at the time of the August 1978 decision.  Even assuming that the Veteran was entitled to the criteria of 38 C.F.R. § 3.343 and § 3.344, the evidence does not reflect that the RO failed to comply with such criteria.  In addition, as is discussed in further detail below, there is no evidence of record that if RO failed to comply with the criteria, such an error was of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.

38 C.F.R. § 3.343

The provisions of 38 C.F.R. § 3.343 establish that total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  Examination reports showing material improvement must be evaluated in conjunction with all of the facts of record, and consideration must be given particularly to whether the Veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and if the later, reduction from total disability ratings will not be considered pending re-examination after a period of employment (3 to 6 months).

Initially, the Veteran's disability evaluation of 100 percent was based on the Veteran's STRs.  The STRs reflect that in May 1969, while awaiting assignment to Vietnam, the Veteran experienced manic depression, and paranoid schizophrenia.  It was clinically recommended that he be hospitalized for a definitive diagnosis and treatment.  A June 1969 STR reflects that "other than some anxiety, little evidence for neurosis exists."  The record further reflects "there can be little doubt from his behavior that this patient is elated beyond what should be expected.  Other than that, little can be said about the inability of psychological instruments to reflect pathology.  He most closely resembles a psychopath."  October 1969 STRs reflect that the Veteran was treated at a hospital from July 4, 1969 to October 29, 1969.  He was diagnosed with schizophrenic reaction, paranoid, chronic, severe, in partial remission.  October 1969 Medical Board Proceeding records reflect that the Veteran's mental status examination revealed that the Veteran was cooperative, hyperactive, suspicious, and accused people on the ward of having had drug abuse problems.  He felt overburdened with work at the time of his initial mental illness problem in the Canal Zone.  While hospitalized, he had been placed on antipsychotic medication and undergone therapy.  "He gradually improved in the sense that he was no longer bizarre and was possibly suspicious but not overly delusional."  Since the Veteran's hospitalization he had "improved considerably but it had taken several months."  Medical separation from the Army was recommended.  It was noted that he will continue to experience difficulty in his future social and industrial adjustment to civilian life, equivalent to a disability rating of "definite."

The evidence of record at the time of the 1978 decision included a handwritten note detailing the Veteran's work experience from December 1969 to April 1977.  The noted reflected a period of unemployment for approximately three months from November 1974 to January 1975, but showed employment for the remainder of the time.  The evidence also included a July 1978 VA examination report.  The report reflects that after discharge from service, the Veteran attended college for one year, and then had several jobs.  For the previous one and a half years, he had been working as a heavy equipment operator and was making $21,000 a year.  Upon clinical evaluation, he was oriented times three, and was emotionally appropriate.  His thought process was smooth with no loose associations.  He denied delusions or hallucinations.  His judgment was good, except regarding his mental illness (he did not consider himself mentally ill).  He had realistic plans for the future, and his attention span was good.  The Veteran reported having a satisfactory family and social life.  It was noted that his work history since discharge from service showed that his initial adjustment was good.  The clinician summarized the veteran's condition as follows:

This is a man with a history of a psychotic breakdown ten years ago, which - it was believed- was going to incapacitate him as far as social and industrial adjustment were considered.  He has been able, however, to work steadily since then, and support a family of six.  Except for some poor judgment regarding his psychotic episode, he is now in good shape.  

The diagnosis was paranoid schizophrenia in good remission.  

While the Veteran may disagree with his rating reduction, the evidence of record at the time of the 1978 decision was sufficient to warrant a reduction.  He has not shown how the asserted errors, had they not been made, would have been outcome determinative.  The VA examination was sufficient to rate the Veteran under the applicable rating criteria and reduce his disability rating.  The Board finds that there was not CUE in the August 1978 decision.  The VA examination showed material improvement in Veteran's mental condition.  The evidence of record showed that the Veterans mental improvement had been attained under the ordinary conditions of life, i.e., while working and supporting a wife and five children.  There is no evidence of record that the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions then in extant at the time were incorrectly applied.

38 C.F.R. § 3.344(c)

Under 38 C.F.R. § 3.344(a) & (b), which sets forth the requirements for reduction of ratings in effect for five years or more, only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  

As noted above, the initial evaluation of 100 percent disabling was based on the Veteran's STRs.  The October 1969 Medical Board Proceeding records reflect that the Veteran's mental status examination revealed that the Veteran was cooperative, hyperactive, suspicious, and accused people on the ward of having had drug abuse.  He felt overburdened with work at the time of his initial mental illness problem in the Canal Zone.  While hospitalized, he was placed on antipsychotic medication and given therapy.  He had gradually improved and was discharged.

The evidence of record at the time of the 1978 rating decision showed that the Veteran had sustained material improvement under the ordinary conditions of life, since the October 1969 evaluation.  He underwent a comprehensive examination in July 1978, which the Board finds as full and complete as the evidence upon which his initial evaluation was granted.  (In this regard, the Board notes that the initial 100 percent evaluation, was based in part, on an October 1969 Medical Board proceedings report.  The report reflects that the Veteran had been hospitalized for approximately four months in 1969.  The Board finds that it was neither reasonable nor necessary to have a four month evaluation of the Veteran in 1978 in order to reduce his disability rating.)  

In comparing the October 1969 MEB and the 1978 examination reports, the Board notes that the October 1969 report reflects the Veteran's past history and present illness.  The July 1978 report also reflects the Veteran's past history and present illness.  

The October 1969 discharge report reflects that the Veteran had schizophrenic reaction, paranoid, chronic, severe, in partial remission, manifested by autism, suspiciousness, and agitation.  The July 1978 VA examination report reflects that the Veteran had been employed for an extensive period of time and was supporting his wife and numerous children.  It was noted that he was oriented times three, and was emotionally appropriate.  His thought process was smooth with no loose associations.  He denied delusions or hallucinations.  His judgment was good, except regarding his mental illness (he did not consider himself mentally ill).  He had realistic plans for the future, and his attention span was good.  The Veteran reported having a satisfactory family and social life.  The examiner noted that the Veteran was in "good shape" and his paranoid schizophrenia in good remission. 

The Board finds that there was no evidence of record at the time of the 1978 rating decision that the Veteran had not sustained material improvement under the ordinary conditions of life.  Again, while the Veteran may not agree with the reduction in his rating, there is no evidence of record that the correct facts, as they were known at the time, were not before the adjudicator.

Conclusion

The Board concludes that there has been no demonstration that the August 18, 1978 rating decision contained the kind of error of fact or law which would compel a conclusion that the result would have been manifestly different but for the alleged error.  In view of the foregoing, the Board finds that the August 18, 1978 rating decision was reasonably supported by the evidence then of record, and the applicable law existing at that time.  Hence, there is no basis upon which to find clear and unmistakable error in this decision.  The Board finds that the August 18, 1978 rating decision is valid and remains final.  38 U.S.C.A. § 7105 (West 2002).  



ORDER

The appeal to establish CUE in an August 18, 1978 rating decision is denied.




____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


